DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR10-2018-0056617 on 05/17/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0056617 application as required by 37 CFR 1.55.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/01/2021 is withdrawn.  Claims 7, 8 & 12, directed to unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Examiner also notes Applicant withdrew Claims 3 & 16 in the 06/24/2021 claim set.  Since Claim 4 depends on Claim 3, Claim 4 is also withdrawn by Applicant.  However, it appears the Claim 3, 4 & 16 withdrawals are mistaken, since each of the claims read on the originally elected species.  Additionally, each of Claims 3, 4, & 16 require all the limitations of allowed Claim 1.  As a result, each of Claims 3, 4 & 16 are also rejoined, resulting in each of Claims 3, 4, 7, 8, 12 & 16 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 07/08/2021.
The application has been amended as follows: 
Claim 9 should read --The scroll compressor of claim 1, wherein the first extended portion is spaced apart from the first annular wall portion in a radial direction of the rotary shaft, and an end of the first extended portion is longitudinally spaced apart from an end of the first annular wall portion, and wherein the sealing member has an L-shape and is configured to cover a gap defined between the first annular wall portion and the first extended portion.--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches all of the limitations of Claim 1, including a first annular wall portion that extends from the compression portion toward the drive portion (the portion of 33 extending longitudinally downward, in Figure 1, from upper frame 24) but does not outward from the first annular wall portion.  It would not be obvious to one of ordinary skill in the art to modify Kabayashi without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 2-20 depend on Claim 1, so are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            

/ALEXANDER B COMLEY/            Primary Examiner, Art Unit 3746